 DE(CISI()NS OF NATIONAL I.ABOR RELATIONS BOARDJohlhers' Supply Inc. and Associated Trade & CraftsNational linion. ( ases 8 CA 10793 and 8 R(t)745M\1a 16, 1978L)t :(ISION ANI) ORI)ERB, Mt , I/} RS P Nlll (1, Mi RI'I) ANI) TRISI)AI I()n Novemli(-, 22. 1977. Administrative L asJudge .lohn [. ( oibhile issued tile attached I)ecisionI1, ihii; prllctcingl. 'dIhereafter, Respondent filed ex-cL'l"tiorls and a suppolt ting brief, and General ('ouln-sel tiled a hlit in sulpport of the Administrative l.awsJudgie's I l)cision.Pursial lln tho the provisions of Section 3(b) of theNa;,lioll I;h,,-r RlIcltions nAct, a an lended, the Na-tioni;l I ahi Relations Board has delegated its au-thoirlts in ;hil, procceding to a three-lnemriber panel.lIlhc Boilrd hats considered the record and the at-ltichid I)eclslon i: light of the exceptions and bricfsand has, decided to affirm the rulings. findings,2andconclusions of the Administrative l.aw Judlge asnliodtlitfed tielow,. atdl to adopt his i2onlmlleCded O()r-der, as aliso tliiifcfled,As set folth 'lls in his D)ecision, the Administra-lc Ive a .a ludi found that Mlichael Damniano and'RK ,l\I, Jt I -ll ,1 cIJ h1a1 r11~ ,1t Ik;lh dcptrl-xlcd 1f il Ilil li le ariti i hi thc i l i.lil1 l 1J"''` 'xT>- tilltl] the ] [Ccdlii ll .- llciSrl llltl[ \ti. [oi CXlIIllll IICt Ih .I.I-1TC II!' O t iiJJ L!e thail. Illt"~,%c. JhIl[ Tilte(i'lICI;aJ {o.ulIl Jl expected t(* c._all at I[lCC It'dl] 11.- 'A ~ flI. 1~) IlLI "l tO lN koInictllc ll hlC2 B KIlid'S wdJj-C1s:lhhl'~tl dlh1 ,\J{ lc ,] ihIklll t l,, I. h ttiCll.'llts fall u1nd1 the CclhLo)lls to- Ol I Cl¢ t.ccdolIofI 1lln -llln.ltl I \ t ;I ld th l t thI rCIolrC .Rcsl dl [ I lt lll-leCtd tld Iu lchinhor*.n,1 w¢r Sc , t I i /, I , hilS/lpmLt ( --li ni '2') NiRI 27'tI 1197 !),'C rlok ILlilil Ihil it tll, \ pll .f Ii 'CI b JIc il' ilo hI cd t 1he il"\c-%.hllmll [J. ;L.. i ll 11 ! [ h .!llIL 1(.O 1 11 [ 'If .1 il :10il tlil! ril.t C l lctr (tlcIsUC '. C ., t, ,,,,/t/, n/: 11 .'~/- /t d { r' "It ,t? 'tl \ i i/ r. ~,,; .id q,( \ : ,I ; ,hl d, ./ lc 42 ' I: S PI 'M '),' Ir/ (;t h,11d' ( ,,, '. t [i l -'w ' 1 ' .81 li A ? i I l ( cII11 I IlL 4, \ ) I ,S i I 'l li t/ };ii / 4-t. .: i ' ,,,, , .., 2I R i .' I t 1 6d ), L A 3, 1I n76 .li .IJ;.'S/tzt 1N,'t: l(rl'1h2'~'r1 ./1/ 1 : i I .7 q5)': A {'S .1')'t ,: iS hc ..irl),nni, !j;,,, /,1, / J, ; ~ ' .,, R ], if F !2 i" , l 1977); /i 'il ' .( 1 '"¢ .1,' / , t¢ i / /4 /l i 1t, I id 1 I i( , i76 (A 9,qiu '3 , i -il1i/,i ', l' ., 7 f i .R I i l I( \ .il I)i il) See .tt. /)c i 'n 'II (,'i oi., h,, , lI'. 1i I I 1 ' 31 c (( i 4. 1977 Bill seiit ch'l,,i ,, ': II ' ',:,, , / R B.6 1J 1 2 4d ./I A. 11 7 5)!I I dJC , I 1{Li[[.' L .1 t [1 [ Tl;t I 't. l llth SUp!Ctq lel (c',l ltilt i)1 i it I,. m,); cJ I I, ,. [ \ / A' /? , ItSJ1h,, 1,,. A, Rlt~:d'h ( ,-Ir/)wm 437 t Si t !L; il'5l i o, it. l ,c it i [ti rl ct Iti[li)Ullcr i Id1( Is I theN iil" ! 1 [.o Jlh.% crlc=[d LE I4i/itlfl 111ildt .,1 in SC h.iltX lnld tir clkt',Lcl l.e i ,1k' i ..,,I ' ) tL it toi o t[i: ie l, I ;nt r ,cit h l hearin g hl Si,z di ' , \ I' !! I , Fit' .Ilhql ~t,;t.' } J? (JCiI R¢, plh ltc ll['s111I1111i l t [!)l ",1 1 :1 ' ? :l l , t ¢ t TI Cullil l lIJ , 1 iI l !c llid erlldc, alleged ,1,o[1tio ~, ,1' I '! \(l' J4. L'$[~['llel-I~ I1 .1' ¢ 4l l~ , t" TIi ... !l redlh ih ,, ¢[fi ili[ s nIlad¢c }, lih,%dmmsililstlmxc Jltl .l l,: =c 1 It It .rhi Bkald' -cstahhsIlhcd polo}',, not 1, o,.clrulctz ,i,1 ?\d! /Lle llll ' AdJr:v I a\ JIlo C , rcsl,[utin' ",ithl I:s[ Ito credlhlllt\a!l,,1 11.' k Jl, T [ eweid1'''" I Itil of (lie rdcx ri: c ldc nL , Idll.l % tl%ti[ Ilic 'II , '[t I l 'ItS .- I-l-t 1CIt S1,- & d'talr I)rr lf':l Prodl(llI, h n , 9INi RlI '44 ~P!') u lrl[vl, S1 , I 'd *tO2 ( .A 3. 1951 I. We hac tLarchuil,q x ilsllt d tlh rc.'r, ] Hid 11J%~t I[!o hiat'j for rc',crsinil, hi findin)g4L)onald Dixon had been discriminatorily dischargedon December 18, 1976, in violation of Section 8(a)(3)of the Act, and recommended that they be reinstated*with full backpav. that the challenges to their ballotsbe overruled, and that their ballots be opened andcounted. We agree with these findings and recom-mendations.The Administrative Law Judge also found thatDavid Hershey and James Sass were discriminatorilydischarged on December 18, 1976, in violation ofSection 8(a)(3). He further found, however, that Her-shey and Sass would have been lawfully selected fortermination in an economic reduction in force atsome undetermined future date. In these circum-stances, the Administrative Law Judge recom-mended that Respondent be directed to reimbursethem for lost wages from the date of their discrimina-tory discharge to the time when they would havebeen lawfully laid off (a matter which he deferred tothe compliance stage of this proceeding). The Ad-ministrative Law Judge also deferred to compliancethe matter of determining Hershey's and Sass' eligi-hility to vote in the election, namely, whether theseemployees would have been employed or, if on layoffstatus. 4would have had a reasonable expectation ofrecall on February II11, 1977, the date of the election.however, because the tally of ballots was 10 for and11 against the Union, with 4 challenged ballots, theAdministrative Law Judge further recommendedthat if Damiano and Dixon voted for the Union (thetally of ballots would then be 12 for and 11 againstthe Union, with 2 challenged ballots) the ballots ofHtershey and Sass should be opened to ascertain iftheir votes remain determinative.3In sum, if fellowdiscriminatees Damiano and Dixon voted for theUnion and Hershey and Sass also voted for theIt nion, hershey's and Sass' votes would no longer bedeterminative and the Union could be certified with-out awaiting the final determination of Hershey'sand Sass' eligibility. On the other hand, if either orboth Hershey and Sass voted against the Union, theAdministrative Law Judge recommended that thecounting of their ballots, and the issuing of the ap-propriate certification, be held in abeyance pendingthe determination of their eligibility.We disagree with the Administrative Law Judge'sdisposition of Hershey's and Sass' ballots. It is theBoard's well-established policy that, where the recorddemonstrates that a laid-off employee has a reason-able expectation of recall on the date of the election,such employee is eligible to vote. D. H. Farms Co.,206 NLRB 111 (1973). In the instant case, we findthat the record clearly demonstrates that, even ifInI suppor illf this recommendation, the Administrative Law Judge citedl,iclrerr:i, ,lal l dani ' G(arnenlli t4 'orAers' Union, 137 NLRB 1681 (1962)236 Ni RB No. 1112 JOBBERS' SUfPPLY INC'Hershey and Sass had been legitimatel laid off Inllthe date of the election. thex still would have retaineda reasonable expectation t(f recall.4Ior example. onFebruary 11. 1977. the date of the election.Respondent's new inv entory control svstem had onl,recently become operational. and for some timethereafter the new svstem caused straill ns oRespondent's operations and required arious ald-justments. In addition. in February 1977. Resp on-dent changed one of its major product lines. a projectwhich required substantial overtime: and it ,,as notluntil sometime in JaInuar\ 1977 that Respondentcanceled its plans to expand the Youngsto wn facilitx.Based on these factors and the record as a whole. w\efind that Respondent's operations were in a state lofflux which precluded anx final determination as to itsfuture personnel needs and that Respondent couldnot have known that it could have permianentl\ dis-pensed with Hershex's and Sass' services hb the dlateof the election. Accordingly. we find that. cx en ifHershey and Sass had been legitimatel? laid off onthe date of the election. the' would have retained atleast a reasonable expectation of recall. I herefore,.under any circumstances. they were eligible to otilein the election. D. 11. 1irm.s ( Co.. s.'qpra: Ilnrcnom-tnentalt! Manuf/icmultrin (Comp/na'. lIncolporati.d, 192NLRB 590 (1971); and ;¥orfiml. 1nc.. 173 NI RB1153 (1968). Accordingl. we direct the Regional I)i-rector to open and count Hershev's and Sass' ballotsalong with those of Damiano and Dixon and. thcie-after, to issue the appropriate certification.OR I) F.RPursuant to Section 10(c) of the National 1 .ibotRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendcdOrder of the Administrative l.aw Judge. as modifiedbelow, and hereby orders that the Respondent. Job-bers' Supply Inc.. Youngstoln, Ohio. its officers.agents. successors, and assigns. shlall take the actionset forth in the said recommended Order. as so modi-fied:Substitute the following for the last paragcrapl ofthe Administrative Law Judge's recommended Or-der."It IS FliRHY I RI IIIR )RI)l RItD) that CIase 8 R(10745 be. and it herehb is. remanded to the Regional4 [he Adninlstratle I .a Judge fliun Id that licrleshc and Slr,, "u li Iha.e heen selected folr tcrrllnllli lln " hcr.llce oif thell: c tlrril l r.i lclrlr l t1illh.ack Sinc e RespOndmlli ha OfIItCrd tl.l -calrn other thlial the. rll:l.reduction fr dihpenmilv uitih ii .rh-i l'.iand Sasl' eriicc.,, ,e fi thdi iHershe' arid SlS HIuIIId 1l1 .C hce1I lid Off 10 I eIrllrillItCII hca.llis Ii hCewn oneil, redtlucllonD)irector for Region 8 Ior the puli rpo se1 opcill adcountinL thile ballots oft Michae1l l)am.lino. l)Dn.:ldI)ixon. D; id ilcrshc .alld , iiJames Sass. .,Ilill t .IC-sised talk of ballots,. and thereaitel Is Ul thlie Lip-propriate certification.I)1 ( lSI(NSlXi \ I , NI () Iti C ssJoHIN I ('(IRBIH 5. Ad.litiilstr,1tiite l.sa' JudIe.: A heai it`,as held in this case on June I. 2 Aind 3. 1977. at Youngs-tlu,n O()hio. pursuant to: i chirge filed hx AssociatedI rade & ('rafts Nationa l U nion, hereinafter referred it, a,the I nimon or the ( lhrigil Part,. on I ebruar,, It , 1 -977a;nd ser ed on Respondent hb registered mail on the samedate: on i comlplainll nd notice otf hearing lsse li hb theRegioniial Iirector for Reugion 8 of the Naitional l.abor Re-latlionS Botrlid on \alch 25. 1977. Ahicih :'ai theleLitftidu'iS serCeld on Respondent tind an order consoihd ithnlcases and notice of hearing on challengedt bhllots issued h,the Regionali Director on April 29, 1977, which I as also3dul! ser ed on Respondent. Ihe coniplaint tilese, thit Re-sponlcnt violated Section X(a )( ) and (3) of the Nattronil.abor Relations Act, as anmended, hb dischargineg MllchieiI)aillnilno. James Sass. I)onAld Dixon. and I)a id itershe,.on l)ccmenber 18, 1976. andl that Respondent has furthierviolated Section 8(a)( I) of the Act hb coin e inl the i m11-pi-essioi of survellance. and b-, making implicit iti epliclltthreats of discharge to its emplovees on vrioaus O'CCasinilsduring the sreek of I)ecember 13. 197h. In its ans er.hich -ias also d, lul filed. and l;iter amended on the recordat the hearinig. Respondent his denied the cornmiision of;1ln Iinfaiir labor practices.At the hearing all par ties ;cre represcillcd hb ctl,1cl.1iI'he p;r ties A ere gi en full opportunits to examine andcross -e\xaill e itlnesses, ti mtr ,duce es ideLnce. and tIo filebriefs. I he parties \iaiv ed oral arguumlient at the conciusionof the hearing. Briefs hai e subsequently been filed hb theGeneral ( oulnsel i ld Respondent and have been cn sid-ered.ipon the entire record 2 11 this case. inchuding the briefs.and from m, ohbser, antion of the wineses I mike the fol-lo%% ing:5 115 4(1 .irr I ir I h i 11 , en , I I'), repie\erntcd Ill ( h\ir. , i,.i'. 'raic· " ,rit.I,. 1 cinllt i()I *riher' 71 9'7, i mr,,c,,hiedh.p-edii,, ,rIn Iref hr A9 0WI i rod t11 .1 Ih tine pio r *n r d tI r ( 11 neI, I I 5,,7;no.. In.- Iq jr.. ip,-t rhor dor hoie I h. ",I is.i- iii' yrepor flns io.no i ele oo.I 10noihii ..i1, inino p an" hnor ri.-r dii~,, n no,. i- arc .onr ainired inl I, ( Is rI' i r o o,.I' V I usll I ii'7 aI thr "i or ,iiu i n IC., r- uiirizcd, I,, nOi p,r -j no nf. o eii I. ir III f a,, I a... 1. rIt) J ii ~ i o n- nil r..'.d Inl the C~Or i r' f.~ t, dP rW tl tio ,I JIrrh ria er,h ,ld~ .1 -i o, oWI hi l hl'~ro~irr rn.i n it rFroren Irl Il, C0ri i f J r , \ I I I sriI ~ h rI 113 DECISIONS OF NATIONAI. LABOR RELATIONS BOARDFINDINGS OF FACTI Ihi BUSINESS OF RISPO()NDIENRespondent is now,. and has been at all times materialherein, a corporation duly organized under and existing byvirtue of the laws of the State of Ohio. At all times matcrialherein, Respondent has maintained a facility in Youngs-town, Ohio, the only location immediately involved herein.where it is engaged in the wholesale warehousing and dis-tribution of automotive parts.Annually. in the course and conduct of its business oper-ations, Respondent ships goods valued in excess of $50.()(0from its facility at Youngstown, Ohio, directly to pointslocated outside the State of Ohio.Respondent is now. and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.I. I HE I ABOR OR(iANIZATION IN\OI.VEDThe Union is now, and has been at all times materialherein, a labor organization within the meaning of Section2(5) of the Act.111 111 ALL.GE(iL) UNFAIR LABOR PRA( II('1SA. Respondents Relevant HierarchyAt all times material herein, the following named indi-viduals have occupied the positions following their re-spective names and have been, and are now, agents of Re-spondent, acting in its behalf, and are supervisors withinthe meaning of Section 2(11) of the Act: Ed Graves, presi-dent; Al Martin, manager of Respondent's Youngstownfacility: and F:rank Spletzer, warehouse supervisor.B. Background and Sequence of EventsRespondent and Pennsylvania Rubber & Supply Co.(the latter hereinafter sometimes referred to as the Pennsystores) are wholly owned subsidiaries of Curtis Noll Corpo-ration. Respondent has several warehouse locations but theonly ones which concern us here are the ones immediatelyinvolved at Youngstown, Ohio, and another at Cleveland,Ohio.Respondent distributes automotive parts and supplies toPennsy stores, which retail them to the public, and Respon-dent likewise distributes to independent retailers.Over a period of time discrepancies had been noted be-tween book inventory and actual inventory' at the Pennsystores as well as difficulties with excessive inventories atsome of them. Inventory losses for the Pennsy stores hadbeen running a quarter of a million dollars per year.In view of these problems, Richmond Louche, then di-rector of materials management for Curtis Noll Corpora-tion, was requested by Curtis Noll management to studythe matter. Louche began this assignment about June orJuly 1976 and, after analyzing the difficulty, he developeda scheme of inventory control called the New Replenish-ment System (NRS).The essential element of NRS was that, upon implemen-tation of that system, inventory reorders could be madeonly upon proof of inventory depletion, i.e., invoices forgoods sold had to be presented to the supplier (a Respon-dent warehouse) from the Pennsy store. If the store sold anonstocked item, that item would be furnished to the storeby the warehouse also upon presentation of the sales slip.Any requested increase in the existing inventory of a Penn-sy store had to be specifically justified by the store manag-er on the basis of a sales forecast. This system replaced amore or less free system of inventory stocking by the Penn-sy store managers.The new system was first employed on a trial basis at aPennsy store near Cleveland which was very close to aRespondent warehouse. When the system proved to bepractical it was expanded to other Pennsy stores in Cleve-land and in Columbus, Ohio.It was the intention of Curtis Noll management also toexpand NRS to include Youngstown, but only after certainimpediments were removed. These impediments derivedfrom the fact that nine Pennsy stores were supplied by boththe C'leveland warehouse of Respondent and Respondent'swarehouse at Youngstown, here directly involved. Werethis dual supply arrangement for these nine stores to con-tinue after implementation of NRS, the simple NRS con-trols would become complicated if not impaired. The dualsupply system had a further difficulty uncovered at thistime which had to do with the truck routes of the Cleve-land warehouse. Under the routes in effect in the fall of1976, trucks running to at least one location "dead head-ed" (went empty) in one direction.Taking the truck routes into consideration and the sizeof the Pennsy stores to be served, Curtis Noll managementdecided to assign the five larger 3 of the nine stores to beserviced by Respondent's Cleveland warehouse on a 100percent basis and the remaining four to be serviced by, Re-spondent's Youngstown warehouse on a 100-percent basis.Exceptions to this rule. however, wvere expected to, andhave, occurred in the case of emergency orders from thePennsy stores.Meetings were held in October 1976 attended, inter alia,by Louche, and by Respondent's Cleveland warehousemanager and its Youngstown manager, Al Martin, to ex-plain the proposed changes. At one of these meetings inOctober, Louche told Martin that Martin should considerthe reduction of Respondent's Youngstown warehousestaff because, Louche expected, Respondent's Youngstownwarehouse would lose business as the result of the newarrangements. No action was taken, however, by Martin atthat time in respect to actually reducing the work force.On or about November 18, 1976, Louche came to theYoungstown warehouse and, in the company of Respon-dent's president. Graves, and Martin along with two cleri-cal employees of the Youngstown warehouse, the new sys-tem was installed. In November the four Pennsy storespreviously serviced by both Youngstown and Clevelandwere taken away from Cleveland (and assigned to Youngs-'he Youngstown warehouse is onls one-sixth as large at the Clevelandwarehouse. Hience, the larger Pennss stores were selected for service from('le eland114 JOBBERS' SUPPLY INC.town for 100-percent service) and in late November andDecember 1976 a schedule was set up for the five remainingand larger stores (previously serviced by both Youngstownand Cleveland) io be assigned fulls to Respondent's Cleve-land warehouse. The last such store, the Pennsv store at E.Liverpool, Ohio. was scheduled for reassignment fromYoungstown to Cleveland on December 25, 1976. ThePennsy store at Warren, Ohio, was scheduled for reassign-ment after December 18, 1976.There was one other important management change inthe latter half of 1976 which affected the amount of workperformed by the Youngstown warehouse staff. This was achange in the method of preparing sales invoices. In early1976 all invoices for sales by Respondent to Penns) storeswere completed by hand by a so-called pricer (the pricer atYoungstown, Donald Dixon, is one of the alleged discrimi-natees herein), who entered the stock number of each itemsold, the unit price. and the number of items sold and thenextended the total amount of the sale (by multiplying thenumber of items sold by the unit price). This was quite achore, inasmuch as Respondent sells some 40,000 items.Beginning in the latter half of 1976 the extension functionwas taken over by computer, By October 1976 the job ofentering the unit price was likewise taken over by a com-puter. These operational improvements, predictably, re-duced the amount of work a Respondent pricer had toperform on sales invoices for Pennsy stores.In late October, against the background of these changesin Respondent's workload at its Youngstown location. em-ployee Michael Damiano (another alleged discriminateeherein) asked Youngstown Warehouse Manager Martinwhether there would be any layoffs. Martin stated that hedoubted it because there was enough work to keep thembusy for a long time.' Martin specifically referred to the(then) planned expansion of the Youngstown warehouse asthe basis for his favorable prediction.Martin also spoke to then full-time pricer Dixon atabout this time, i.e., October. and told Dixon that, in thefuture. Dixon could make up a full workweek by perform-ing other tasks in addition to pricing. Martin told Dixonthat Dixon could work on the counter, continue Dixon'scatalogue work (for which Dixon had little time previously)and perform other jobs "that are needed." "On or about November 18, 1976, Respondent's presi-dent, Graves. visited Respondent's Youngstown locationwhere he spoke privately with Damiano. Damiano askedGraves for a raise. Graves said he had a problem withDamiano's attitude and attendance. (Damiano was then apart-time college student) and that Graves would not doanything for Damiano until Damiano's attitude improved.Graves told Damiano that, if it did, Graves would reviewthe situation again in 30 days. Graves also told Damiano atthis time that there were plans for remodeling the Youngs-town facility. Graves thereupon called in Martin and re-peated what he had just told Damiano.?In November and December Martin discussed a reduc-D)amian o credibly sio estified 'ilhiout dispute' Martin so admitted.6 Martin so admilled(trax es and t)arlniino hbolh s r testifiedtion of personnel with Graves and with Martin's subordi-nate. Spletzer, but no action was taken.A.s of earls December 1976. the employees of Respon-dent's Cleveland warehouse were represented by a unionbut the employees of the Youngstown location were unor-gan ized.On or about December 10 or 11. 1976, Damiano heardfrom a Cleveland location driver that the Cleveland em-ployees had a union. Thereafter, he and employee Kukuraspoke to Martin and asked Martin if, indeed, the Clevelandemployees had a union. Martin admitted that they did.I)amiano and Kukura asked Martin why the Youngstownemployees did not have a union or could not have one.Thex also inquired whether a union would cause employ-ets to do their jobs better. Martin responded he wouldrather deal directly with the employees than go through athird person. The conversation ended with Kukura beingleft with the impression that the employees could have aunion if they wanted one.'On December 11. 1976. Damiano got the name of theUinion out of the yellow pages of the telephone book andcalled it. He spoke with Al Meranto, the Union's businessmanager. who made an appointment with Damiano forlater that day. When Damiano met with Meranto, Merantoexplained how the employees could obtain union represen-tation. Damiano was interested and an employee meetingwas set up for the following Wednesday at the Union'soffice. On the evening of December 1i and during the nextda, Damiano contacted Damiano's fellow employees andinformed them of the Wednesday meeting.On December 13. 1976. Martin spoke to Damiano atwork and stated that Martin would advise Graves aboutthe discussion Damiano. Kukura. and Martin had on De-cember I 1.9 Consistent with the celerity Martin exercisedin seeking to inform Graves of the Union's later demandfor recognition, which will appear, I conclude that Martin,promptly on December 13. 1976, told Graves about thediscussion Martin had with Kukura and Damiano on De-cember 11.'I()n the evening of December 16. 1976, a Wednesday. themeeting of Respondent's employees was held. as sched-uled. at the Union's office. Ten employees attended as wellas M\eranto. the Union's representative. All 10 employeessigned authorization cards. These included Damiano, andemployees Donald Dixon. James Sass, and David Hershey.Meranto also gave Damiano some 15 blank cards for Re-spondent's other employees to sign.On December 16. 1976. the next day. Damiano success-fullx solicited signatures on 11 more authorization cards.I hcrse findilngs are haied ,it a composite of the testtlllr , of Kuktil..Marlin , ind I)aln il.no uhich does not essentialli disagree extept .is Lo dile.t1an i icknio.ledged aJ first that the rmeetlnt uccurred in i t, e Uo,ecniher orcark DeLuelther anid later he .sad late N,.u enlher lie al>s. ' aid lls recolleC-t1n '.s 1, IIt definte I corclude It ,iis t)ecember 10 or II bhaed on ih..afollts Kukural estified it Aas I)eieniher 10 and Damlano, s.d D)etelnhel1I (i;l.ise .idnlllted that ,II olle point lMartin spoke to him ahoutia conter.iilI) Startiln h.ild Siih ).inlll.t,,a oni Decembe r I I in uhith Dnmiani, askedbhul haltlne .union alt Ni'ungtos n .,so Damianno contacled the t nion'n I)cet.lmber 1I, as ill .appear r.a ani a in he sould loglialkl hase takenafter talkin abouiit the It ioln siih Slirtin' t).Dai)n.llo Credlhl sor tes tified .ld \lrtiln did nol sper ifi.call den\I (;.l .e adiiltted heinte so inifrn ied hiut he ias unsure of the date Mir1ll ed .O i L nf l rall.ollll i t i ll]115 I)1 ( ISI() NS ()F NA II ()NAl. [.,ABOR REL-ATIONS BOARI)()Ic Onf lhLt Idthl. itd11I, Sl(licito d b, 1)r, [ nun.l was Supers is-or I tn k SplelCei, wsho signed the laSt authorization caridobtained for th e l linon.WX hen , l)a;.iDirlto approached Spletzer. [)amiano was ac-conria ndie t b I [)orald Dixon iand Adele Wesolowssk.Whecn the cmlplohLcsc, wesre speakilig to Spletzer, l)ixon saidhe felt that Respondent w as unfair. Dixon opined that. ifthe elnploees h;ad t unioln, thei could use it as a wedgeiaialinst Respondent. Dixon told Spletzer that he. I)ixonhad ikewise siiciid a card. l)amianlo told Speltzer that auit 1 1I cotuld Ietl tIl elmploeesS more money which seenedto evkoke a fa\uorahle response from Spletzer ait the timnle.1l Iater thai t dax I)amiliano went to the restroom at theYoungstown warehouse where an acrimonious discussionbetween him and Martin ensued. The discussion included,intcr alia, the following dialogue. Martin asked Damiano ifl)atianilo liked his loh. D)amiiano said that he did but thatlie did not think Respondent was fair. Martin then suggest-ed to l)ailiiar that al)amialno should quit. Damiano re-fuLse d. M iar-tin wenlt oli that Responldent was going to worksolittlitr out 1fo tile employ ees and if I)amiano didn'tlike it. Damiano could "get the out of here." Martinagain suggested to l)amiano that Damiano quit but Dami-ano declined. Martin continued that Martin had seen Da-miano huddling with other employees all day and thatMartin did not sanl t Damiano to do that again. Martinasked D)amiano rhetorically if Damiano was the "grie-vancemnan" in the shop and "who the hell" Damianothought he was. I'he conversation continued in the hallwaywhere Martin repeated his suggestion that Damiano quit,hut Da nllano again declined.12Also duriing thait dai Spletzer and eniploy ees ltershe?andl Sass discussed thie IUnion. Sass and ltershey both toldSpleI/er thliat the, flavored the I:nion. had signed union1 I[Il .11 1 11 1 C I 2dlllb i :tC i l ull t e ;,,] i CHId c 0lll Ib ai\kC l tllllk)llXN,i Ii) lXlidlllm l I ,. )\1 n it, p1s 13ali[\ ti ll lhlolaltcdl hb Speleiir IIn the c\cliiai i i .1 1 C , l, \ :it-tdl t1 [ cp ott i tcid Itl, ie d i \1 t Ce , i h t l lt i I l 1 1 1 1 1 tlll l*. h ll e [ c.l ' tlw i tisill f iil t i riit t ll, .lc l tl ut i hi te h 1llll a \i .tilC1I' llillw< d i), ... 1 fu1e1 (A t14[ ( 'I II'~., flCh ( hln dIu 111u d Ill, thl. \ ICU, %)lr ls-;"t"' I ' lj', th cdL ii ll t1 Mi t1 Cit.il d, [)ii.ll. anit di d i o1 t ia\ t n\kii ii .ll, t i l; id J I [] lzCI S dcti I1lc 1 )lllied Datlll Ia askcd 111111 If liC a , llitc d Ill ;I :tt Ct]*m catd t ultIlel CIt'1 t010lgh Spitelel 211lPlCd a[ Htllo Cculr , x10h]Ch ;1, Iih a',c h.,t,,it , 1hc dtldl W11 D)ccl-lber 1]6. le denied kil lilg prior [,I Dec lihoiI[ x1 t LI, iIcklC 110l tlEt[/~ t~ starit 1 t lllOll T1 I the YolullngIlo.ll sA ilkICllc*C IIt1',1 S hiNplct/ct's dtithw/l/1a n al :,ad1 I Ih/J the [ollo,11g Ahlt)ll'hl di1,11)ai1111111l 111 ihlt 1I V 11Clll l \] til ;laids igllcd i 1:t tile ialcilou sC %'VcIc Cluon, I)Dece,,1-, lb 1,, 11:c LX I h uave [1.Il Sro n lct l slgllcd.[? I henC lld IID,- .,ilk bal ed itl the crcklibl c tcr ll>llon, of D)alrmnlll- a. s-hl> i[da(Cd 1, , *¥lurtm and b ei n I'do'es Dixon and IlchqlVx'11*. ~Icllhc trd 1I1l,1I11clth [ thle coufronltation, Wlilc Maluill tdld a ditfceti l l "[,( if Ald[tt i,;iplc])ecd, c[1phasl/ JL tiu -1hpr(t of the di1,-ussoIS, delz ii1! .ith t"ipwp lcd " dC illerewso, SV1,1 NlL.h til had been o xoiilln ,IIthiriil tid 1I 11 I td: 1t, iii-, tttc i tN rl tit l whi ii itc, iiitiiiii ch ).iaallllliICstllici itiih J h11 1 .l tICedilcL. M 1artil AimllS Cd ttii hSe sklcd I)hllllltIt? slt"[ '\ h]it, \l rtii denll ied telill 2 J)ailliain tha[ 'laT'tiull 'a x a .;llC ttlhltD);illlin i -;-\ k .ivi,, I.%!, tlhe [l1liTl, j)Dltjliallol di(i nli)t tCtif\ 111th M; t11111,:\hctls,[ leeIlhtlcd Ifec I;' i-ll .Ictnce I dii 110l findl tIhil NM iultilu aceLikC)a lkll(;tl l 1'1, l ',lOt 11 diCuLlMillg the tI 110R "1t]I ili's 1;vo lkClsauthorization cards and had attended a union meeting.Spletzer said that if the employees did not watch what the)said and did and if Respondent found out the "shit wouldhit the fan" and that the) would be "on the outside lookingin." Spletzer also said that there would be changes at thewarehouse if a union got in."On that same day, December 16. about II a.m., Dami-ano was summoned by Martin to the telephone to talk to(nrav es. Graves told Damiano several times "to hold off"and not to do anything because "we" are coming downand would get everybody together to look at everyone'swages and there would be substantial raises after the firstof the year. Damiano requested Graves to be fair. Dami-ano also briefly mentioned to Graves the Union at Cleve-land, which caused Graves to remark that the Clevelandemployees were "no better off than you." Graves furthercommented that Damiano had more brains than a persononlI qualified for warehouse work, and that this wasn't thekind of job for Damiano. Graves suggested that Damianoshould go back to school or get a different job. Damianodid not agree to this so Graves repeated his request forDamiano to wait until Graves came down '4Sometime around noon of December 17, 1976, Meranto,the Union's business agent. accompanied by Fred Noday.I .1 cc f,iti , t ail .uidte d o the buis o.f Ihc crediblie tetimons of tier-ihc n, ll oratd ,it1 crtain iddtirn details hd\ dSats. I do, not creditSplet/ci,' den tal that t}tis di.tussiiin occurred itcrshes i found ti be a vertiiili.fi hiitIiC s i ell It) ti e pol int of readi itlt aliltitin g certain Aeaknesses 1lils oitk ecltd on cros-exauiIlinolllI t ;. ia Ot a, flavorabhls impressed,lii S.sh i, a matllet I shall commlnlen t n htcer, hut I flund Sass generallsI t0[e crcdhlc than Spletrer tI hiae alread, indicated mn opinion ofSplct/il'l chiclitih lht imlich lershu', testified nitht iHershe> kiteiSplclici had aircuId signed, .card an c.entii hih too.k place a31 ntoin ont)ccniibhc I ;Ii d ..,ic Sats u, tit , prcctl l ii th cifternni n oln ) ecem-hit 17 I .I cnlude that the Inst ;nt diLuSn it ailmoing Spletzer, Hershes, andSh -c Lricd on ihle ifrci .iti ,f )Decenmber 16. 1976.Sp i'c l, I tcItltd lic , iCd "tile iuside lioklig ii" ex prcslion ti, iarrinliI i ccs [,, i t t, ioik. I hi, ia, ,i part tItI!horatCd hbs iiershe. tinot-hi:cr, I 1id t hi t , i, thin ih i illll C.. bah ed the cont ixl i, i u hi.h It oc curr ed,the c r,,pr,i ,ln , used tol descrihe Spletzer's prediction ofnI management'sI tO i o n i, ti e e llpl o\ te if tiles h e arilc unin ized' I hIcc findilng, ,ic based In the crediblie icsltiot ln iof I)amlanoi in thisIci. d .1 noll peclifically denied hb (;r;ae.s e r ics testified. in conclusion-ali ft ilon l in hai tihe photii tclineratiinn ias a reha h of the contersatllntic hld iltih Dal). niai t In Noemnber 58.\l a[in olnIctId ltl i nce tt Daiano's testimroni ahll Martin calling [)ami-aI/ ti ilie phoinie ,ut this oilccaioiil a ,s coirrcct While (;rach, sitd he spokei, I)anlliiol I tlc phone hetwccn DI)cniher It0 and 13. (raiet gae niicaihi, i foe l hit hetccllton o thnse date, On tic other h and Damialon, ulti-aiiie iclhon nit the datle. which I credit and shall dilcuss more fullt below.til, hIgfalls into the tequence of eveint. ie. after [);lniano' cnnfrontationiith ;Marti in it hich Miartin had harped ,ni the imie themes suhbsequentladriied c o ' hi (tirat, thai Respondenr v.ih trying ti ork somelhing ioufor the eniplo ees and that D)miano. in ant eCeil. should get another johi hc date o, thes consersrtion is based on Da miano's rebhuttal testimontic hald e;arher tesified. il ans er to leading quersti ns I.I the (General( nlllti tihal t the call tccurred on t)December 17 On rehuttal )amianio aidIh lrsdai I)tzectmber 16. further. is uill he seen. it does not appear that(;;i\c,t culd he reached hb phoine on December 17 at least at noontime.Respondent ;Ittacks [)aniano's credibilitv i n the hais if this confusionI/n ntiei I reject that attack. Again Martin nitiirlled D)amiano's verilon thatMartiii suimmoned D)amiano to the phline and (ira,e, did not deni uihatu;a said. nd indeed it makes little differencet uhether the conversationocctrred onl Iecember 17 (insteadiJ o December 16) If it did iccur oniI)ccellher 17 lilld in, contradicl in bhetlween )ami an,s trl imeonI that heu.a i, tl ,i arnll's phone for sOinie i iilnutes after t I a.m and Meratni)'sitl iiiion. i i he disctlssed thiat Mcranto ca me ii Martin's office ahboutIt i3( a1d t1it one i; there. F or NMeranto lts admlttedIl uncertatn as totile p iese titie oi dttiI I( JOBBERS' SUPP1.Y INC.the vice president of another union, went to Martin's officeat Respondent's Youngstown facility. Bv this time NMeran-to had in his possession 21 authorization cards, whereas theentire complement of the warehouse, including supervisors,was then 31. (Martin testified there were at the time 26employees excluding office employees and supervisors,hence-not counting Spletzer's card the Union had acard majority of 20 in a unit of 26.)Meranto asked to speak to Martin. He waited for some20 minutes after which he spoke to Martin in Martin's of-fice. Meranto told Martin that he had a majority of theYoungstown employees signed and demanded recognition.He also asked Martin if Martin would sign a recognitionagreement.Martin promptly telephoned Cleveland and asked tospeak to Graves. Graves was out, so Martin spoke withDeering, whom Martin described as Graves' then superior.Deering said that Respondent did not want to recognizethe Union but that if the Union had a majority, the Unionshould seek an election. Meranto gave Martin Meranto'spersonal calling card and Meranto left. Meranto did notshow Martin the authorization cards.On Saturday, December 18. 1976. Graves telephonedMartin and told Martin that "we" had come to a decisionon the reduction in force and that Martin should make uphis mind on "the four people" to be separated. Martin thenspoke to Spletzer and asked Spletzer for the names of twoemployees from among the drivers and order pullers, all ofwhom were under Spletzer's immediate supervision. Splet-zer recommended Sass and Hershey. Martin agreed. Mar-tin himself selected Damiano and Dixon and then returnedGraves' call (an hour later on December 18) to informGraves the identities of the employees whom Martin haddecided upon.Martin then spoke to Damiano. who was at work thatmorning, and told Damiano that Damiano's job no longerexisted. Martin also telephoned Sass and Hershey the sameday. Martin told Sass that Sass' job was terminated. Sasswas angry and said he would come to the office but didnot. When Martin called Hershey, he told Hershey that thelatter's job had been terminated due to the loss of the"branches" (i.e., certain of the Pennsy stores) to Cleveland.Martin was unable to reach Dixon by telephone at first soMartin sent Dixon a mail-o-gram notifying Dixon he hadbeen terminated. Dixon called Martin later in the day andasked for particulars. Dixon specifically asked the reasonfor the termination and Martin said it was a cutback due tothe loss of the branch stores. Dixon said the cutback hadnothing to do with Dixon because Dixon hadn't pricedbranch stores since October or November (when that workwas computerized). Martin responded, somewhat con-fusedly, that there were too many things going on at thetime, that Martin could not say anything right then butthat Martin would explain it on the following Monday, ifDixon would come in to the office."5Damiano, Dixon, Sass, and Hershey had not been reem-ployed by Respondent at the time of the hearing.On December 29. 1976, the Union filed a petition inI It does not appear that Dixon came In.( ase t8 R( 1074 [o anot elctition il unlll Respoindent'Ytl0lngstoV .n watrehouse CnlllilocCs.Onilt Januars 21, 1977. the Rcioal [)irector approsvedStipulation for ( ertificatioln pon (onscnt F lectionn m thatO()n ebruar II. 1977. ,i Boaird-conducted electilol ..asheld pursuanI lt to th;lt petition in a; unit. .hich li ,as preciLse'described as follows:A\ll arehouse eniploes ee includln warehouse cilelks,walrehouse clericals, and trutckriser, at theFinaploser's facilit\ locatedi at 104 I. WVoodllindYounestoxn .Ohio. but e\cludinl .ill office clericalempllp\ e\s. salesmen, the htock .hu\V r an1i d prfessionlllcmploNe cs. eguards and supervisors as defined in itheAct.I1he talls of ballots issued after the election showed hill.of approxitmatel' 26 eligihle oters. 25 cast ballots. Of these10 eacre for, and I agailnsi the l niimn .sith 4 challelngedballots. l h challenges were to the haillot of [)amiano.Dix)on. iershey and Sass.O()n March 22. 1977, the Regional DIirector issued hisReport on O()hjections l andl (hallenges in ,ah ci he reconl-menided to the Board that in ievu of his detcrlmination toissue this present comniplaint alleging that the four dis-charges were unlawful Case 8 RC 110745 should he con-solidated for hearing with the unfair labor practice casebefore an Administrative I au Judge.II an order dated April 14, 1977. signed be Robert Vol-ger. deput\ executive scoretar,, the Board authorized therecommended consolidation.A\s pre iousl) noted, the order actuall' consolidatingboth cases w as issued b. the Regiolnal )irecctor on April19. 1977. and served on Respondent.No new emploNees ha;e been hired to replace Dam;tano.Dixon. Sass, or liershe. Respondent's business ,olume atthe Y oungstowrn w arehouse has declined from 779. 100) forthe first 4 months of 1976 to $6hi9,318 for the same periodin 1977. i.e., in 1977 it has lost about 20 percent of itsprevious dollar volume.C. (Concludii n [:it'iiln,;1. Ilhe independent 8(,t)( 1I allegations of the complainta. A.-llcgede inpre.ssion t .l rueir lce hir .,orti SotDecember 16 (Ipar (i of the comp/lainrThis allegation relates to the remarks of Martin to Da-miano in the restroom on December 16. As I have found.Martin told l)amiano that Martin had seen Damiano hud-dling with the emploees all daN and that Martin did notwant Damiano to do it again. In this same confrontationMartin asked Damiano rhetorically- if Damiano was thegrievancerman.Respondent argues, .ariousls. that there is no e idenceof surveillance. that Damiano denied that there was anrtimpression thereof created and. in ans e ent, mere obser-vation to determine whether an emplo)see is soliciting onI' ( crlaln ,hleclIo S p cre filed h. the t nron hut iere lacer iirhdir.lll" I DECISIONS OF NATIONAL LABOR RELATIONS BOARDcompany time is not unlawful. Respondent also urges thatDamiano's activities and those of his fellow employees.particularly in regard to soliciting Spletzer, occurred in theopen for all to see. Finally. Respondent argues that neithersurveillance nor impression of surveillance is per se unlaw-ful but is only so where it tends to interfere with, restrain,or coerce union activity.I find no merit in any of these contentions.As to the contention that there is no evidence of surveil-lance, we are not dealing with that question. The questionis impression of surveillance. However, even if we weredealing with surveillance, the remarks which I have foundthat Martin made to Damiano on this occasion constitutean admission that Martin had engaged in surveillance ofDamiano's union activities.As to Damiano's claimed denial that any impression ofsurveillance was created, Damiano did not make such adenial. He only denied any belief that his. Damiano's, ob-served wanderings were the cause of Martin's anger. Hefurther testified that Martin made the statements to himwhich I have found that Martin made (in respect toDamiano's "huddling" with his fellow employees all day).Insofar as an employer's claimed right to observe wheth-er an employee is soliciting on company time is concerned,I do not reach that question. For here in the absence ofevidence to the contrary-the implication is, and I find,that Damiano solicited employees while they were not ac-tually working. Further, the discussion of the Unionamong Damiano, Wesolowsky, Dixon, and Spletzer (at thetime Spletzer signed a card) was at or about lunchtimewhen several of the employees were gathered around ob-viously not working.I find no indication that Damiano sought to have hisactivities observed while he was soliciting signatures onDecember 16. While a number of the employees gatheredaround to see Damiano solicit Spletzer, this was their reac-tion to what was occurring, as Damiano testified, and notDamiano's. Finally. even if Damiano had intentionallygone about his union activities on this occasion in a man-ner to make them broadcast, there would be no reason forMartin to state that he observed such activities unlessMartin wanted to put a damper on them. Indeed Martin,as I have found, specifically told Damiano he wanted suchactivities stopped.Inasmuch as Damiano had the Section 7 protected rightto solicit his fellow employees (during nonwork time) tojoin the Union, I conclude that Martin's comments that heobserved these activities, Martin's angry tone, and Martin'sorder to Damiano to cease and desist could only have theeffect-as intended by Martin of causing Damiano todisdain such activities. Accordingly, I find that Martin'sremarks on this occasion created the impression of surveil-lance and interfered with, coerced, and restrained Dami-ano in the exercise of Damiano's Section 7 rights and thatRespondent thereby violated Section 8(a)( I) of the Act.b. Alleged iniplicit threat of discharge hi Martin (par. 7)This allegation concerns the same incident as "a.." .io-pra, only deals with that portion of the confrontationwherein Martin, angrily, suggested several times that Da-miano quit his employment. Since these vitriolic sugges-tions occurred in the context of the very same conversationas that in which Martin in effect accused Damiano ofbeing a "grievanceman" and directed Damiano to stophuddling with his fellow employees, the message was clear-ly conveyed to Damiano by Martin that Martin was in-censed over these activities-so incensed that Respondentwould be delighted to see the end of Damiano's services.While Martin's expression was couched in terms which-superficially suggested that Damiano take the initiative inquitting, it was after all Martin who raised the issue andthus it was Martin, himself, who had already taken theinitiative. The effect of Martin's initiative was therefore fullof foreboding and indicated simply but forcefully that Da-miano should leave because Respondent no longer wantedhim. In the circumstances, the inference to Damiano andto the other employees who heard Martin's repeated andangry demands was inescapable. That is, if Damiano didn'tquit, but since Respondent obviously no longer wantedhim, his job could be taken from him. Indeed this presagemerged with reality just 2 days later. And at least one rea-son for Martin's angry feelings, as Martin indicated in theconfrontation, were Damiano's activities among his fellowemployees that day.Accordingly, I conclude that Martin implicitly threat-ened to discharge Damiano on December 16, 1976, be-cause of Damiano's union activities and that Respondentthereby violated Section 8(a)(1) of the Act.c. Alleged implicit threat of discharge by Gravestelephonically on or about December 17 (par. 8)This is in the incident where Damiano spoke over thetelephone to Graves at Martin's request on-as I havefound December 16, 1976.In this conversation it may be recalled Graves insistedthat Damiano "hold off" because Graves was going tocome down to Youngstown, get everyone together andlook at wages with a view towards raising them after thefirst of the year. The "hold off" request was an obviousreference to Damiano's activities in organizing and speak-ing to his fellow employees that day. I so find. In this con-text Graves' further suggestion to Damiano that Damianowas capable of a higher calling, although couched in termsof flattery. conveyed to Damiano-as did Martin's earlierand angry suggestion on the same day-that Damianoshould quit. And as with Martin, Graves' suggestion, com-ing as it did from management in all the circumstancesdescribed, implied that if Damiano didn't quit, his jobmight be taken from him. Again, since Graves made thissuggestion in a conversation, the burden of which was topersuade Damiano to "hold off" (from organizing his fel-low employees), it is clear, and I find, that Graves wasimpliedly threatening to discharge Damiano because ofDamiano union activities. I, accordingly, conclude that byGraves' remarks to Damiano on this occasion, Respondentfurther violated Section 8(a)( 1) of the Act.118 JOBBERS' SUPPLY INC.d. Alleged threats of discharge or reprisal by Spletzer duringthe week of December 13 (par. 9JThis 17 refers to the conversation among Spletzer. Her-shey, and Sass on December 16. 1976, in which Spletzertold Sass and Hershey that there would be a lot of changesat the warehouse if a union came in but, if the employeesdid not watch themselves, they would be "on the outsidelooking in" and that the "shit would hit the fan."Inasmuch as Sass and Hershey had told Spletzer in thissame discussion that they had joined the Union, inasmuchas Spletzer's remark occurred after a number of the em-ployees had been signing authorization cards at the ware-house that dayis and since Spletzer specifically mentionedthe Union in this conversation, the conversation obviouslydealt with the union activities by the employee. Since the"outside looking in" aspect was an unmistakable referenceto losing jobs, I conclude that Spletzer's remark was in-tended to, and did, warn the employees that they couldlose their jobs for engaging in such activities. I further con-clude that by this threat Respondent violated Section8(a)( ) of the Act.19e. The dischargesThe General Counsel has established a substantial primafacie case in respect to the discharges of all four allegeddiscriminatees. Thus, Damiano was a leader in organizingthe employees. His activities at the warehouse on Decem-ber 16 were observed by Martin and provoked an angryreaction from him. Damiano also solicited Spletzer to signan authorization card. Dixon, Sass, and Hershey attendedunion meetings. signed authorization cards, and statedtheir allegiance to the Union in Spletzer's presence at thewarehouse on December 16. The implied threats by Martinand Graves to Damiano on December 16 and the moreexplicit threats by Spletzer to Sass and Hershey on thesame day establish the animus of Respondent againstunion activities by its employees. The abrupt discharges ofall four of these employees the next day' after the Union'sdemand for recognition,20and 2 days after their union alle-giance became known,2' are further, if not more demon-strative, indications of such animus, and perforce, of themotivation for their discharge.Respondent defends that, in view of the transfer of fivelarge Pennsy stores from Youngstown to Cleveland, it nolonger had need for four employees. It points out that thesales volume for the Youngstown warehouse after January1, 1977, predictably, declined and that it has continued tooperate the Youngstown warehouse with four less employ-ees since December 18, 1976. It further advances specificreasons for its selection of each of the four discriminatees.7 Par 9 speaks of two such incidents. The evidence establishes onls oneX Ele'sen signed at Ihe aarehouse on that das The last to sign Al Splel-Ier himself. This conversation occurred after Spletzer had signed1' In making m l 8(a)( I1 findings I have alltached no weight ito the self-serving and conclusionars testlmon) of Respondent's witnesses that theNdid noil iolate this sectiun of the Act.20 E.g., I'hite'r (Gas d 4Ippfliman. Int. 202 NLRB 494 (1973121 ,% L.R B v. Montgomeri 4airdd (a',. 242 F 2d 497. 502 (C A 2' 1'9457cerl denied 35s t S. 829Respondent's defense raises three general issues. Thefirst is whether the four were discharged on December 18.1976. for economic reasons and not because of their unionactivities. The second is whether some number of employ-ees would eventually have been separated because of thesmaller volume of business resulting from the transfer offive Pennsv stores to Cleveland and the third issue is, ifsuch separations were ultimately indicated because of aslowdown in the work, whether tihese specific employees orany of them would at some point have been selected fordischarge.I shall deal with each of these issues specifically. In sodoing I will reject Respondent's contention that these fouremployees were discharged on December 18. 1976, for eco-nomic reasons. I will find merit in its implicit contentionthat some employees would eventually have been sepa-rated for economic reasons. While I will reject its conten-tion that Damiano and Dixon would have been so selected,I will find merit in its contention that Sass and Hershevwould. eventually. have been picked for separation.W\hether all four were discharged on December 18, 1976.for economic reasonsNo reason was advanced why the decision to cut backfour employees had to be made and carried out on Decem-ber 18. which was a Saturday, even if it may be assumedthat an eventual loss of business might later warrant somereduction in the Youngstown staff. While Louche had spo-ken to Martin of a cutback in October and althoughGraves had spoken with Martin and Martin had spokenwith Spletzer in November and December about a reduc-tion, no action was taken until the day after the Uniondemanded recognition. It was then that the decision wasmade, four employees were selected and the four were dis-charged---all within the space of a few hours.22Thus it isclear that Respondent felt no urgency to cut its staff atYoungstown until it was confronted by the Union.Totally aside from this telling circumstance, other fac-tors weigh heavily against the need for Respondent tomake a decision to reduce its staff on that date. Thus, thetransfer of the five stores to Cleveland had not been com-pleted (the East Liverpool Pennsy store was not transferreduntil December 25) and no time was allowed to work outall of the "bugs" from the new system. Louche, thesystem's designer, expected "bugs." albeit not major ones,for some time after the system went into operation. Indeedthe system itself envisioned that the five stores transferredto Cleveland could still get emergency orders from': Martin and (;raseS claimed in their testimons thai Martin told (;r.ic,in [ile Nos ember or earls December that he could do v, lthout four peopleltone-c er. bh Martin's on, n admission. Martin purportedlIs .so informed(;rae,, before Martinl found out from Spleiter honw manlt enploiees Spiel-,er could operate Ihe dri er and puller force without lielne. lMartin couldno l ha.le kno, n how manl people could he reduced ait that tlnle or if headxsied (ira es, of four. it a.i, pure speculation. While (irases clati Ma1r-til said ait he tune that lMartin. trnir alia. could do withrout a pricer. suchprediction h Mlrtin. if made, does not make sense For the pricing func-tion is ani on-goineg ieClleits and, as will appear. It has been carried on *Incethe discharge of I)loin (the pricer .as of Decenhber 18 1970) Pricing ,incethat time has been done prima.lris hb one person, [)ensa n., ho did not dothis work prelioulI Since these claiim. hb (iri.es and Malriln are clearls atodd, W.ith the undispuled facts atn the logi of e.ents. I do nol credit ihemit119 DEC(ISIONS OF NA'IIONAI. LABOR RiLAIFIONS BOARDY\oungstown and they have. in fact, done so. Even at thetime of the hearing, as Spletzer admitted. Youngstowndrivers were still making deliveries to two of the transferredstores (Warren and East Liverpool).Further, as of December 18. 1976. Respondent still hadplans to expand the Youngstown warehouse plans whichhad prompted Martin to tell Damiano in late October1976. after the plans for the Cleveland transfers had beenmade that there would be enough work to keep the em-ployees busy at Youngstown for a long time. Martin ex-plicitly grounded this prediction on the work involved inthe expansion of the Youngstown wiarehouse and the mow-ing of merchandise in connection therewith. The plans toexpand the warehouse were not abandoned by Respondentuntil January 1977. as Martin admitted.I, accordingly, reject Respondent's defense that the foulemployees were discharged on December 18. 1976. for eco-nomic reasons. I rather conclude that each of the four weredischarged because of his union activities and that Respon-dent by each such discharge violated Section 8(a)3) and(I) of the Act."Would there have been a cutback later? Would l)aiinano,Dixon. Sass, and Hershe'y have been selected'?Hlaving rules that the discharges of all four emploweeswere in violation of Section 8(a)( 1) and (3) after concludingthere was no valid economic basis to terminate them onDecember 18, 1976, I do not have to reach the questionwhether the selection of any of these employees for releaseat that time was proper. On the other hand, if employeesmay later have been released, justifiabl,. on an economicbasis, then the question of selection at a later timc wouldhave to be resolved.I find that there was a sound economic necessity to re-lease some employees later. For there can be little questionthat good management would have dictated a reduction inthe Youngstown complement at some time after l)ecember18.Thus, summarizing my prior holdings in this regard.thereafter the Youngstown warehouse no longer servicedfive large Pennsv stores which had been transferred toCleveland, even though it provided more service to foursmaller Pennsy stores than it had before the fall of 1976.The net loss of one store and the fact that the five loststores were larger 24 provide a reasonable basis to predictan eventual lower volume of business at the Youngstownfacility. and staff reductions had generally been discussedby management in October, November, and December1976, after the transfer plan had been decided upon. Ihefull extent of the loss of business, however, could not beascertained until sometime subsequent to the transfer of allthe stores, until all the "bugs" had been worked out of thei [n 11ill he1 cirt rllnilnc. s particularls t)ain ill().s Cotllfronllt.tionll ll ii;hMa.trtn, and Ie IunilnI discusionSns involving Di)amniano. D)iMil. Ilershe. andSass I .Ittacli n, weilght m the tesillmowns of Martin that he was tallnlasre r 1cthe Llll¢,)n ic01 illft O ' of lt hese enlployees whent he disdt.irvcd IhellS,As previouslt noted,. a aticlor in mnlanagmen i nts dlermirIltir .T t t,'hich Penlnss stmles should be transferred to ( le\ecland wa;s Ihat the lalv.Pelnss stores iCOilid rnirte easily he serriced froim the ( letelian d .archou, e*hiciitg nUch s mh rer warehouse than the one ait YoIungstoln.new system and until Respondent had some experiencewith the extent of emergency ordering from the Pennsystores transferred to Cleveland after such transfer. Norwould an employee reduction be advisable while planswere still in process to expand the Youngstown warehouse.Some of these events are shown bv the present recordbut some are not. Thus, the last store was not transferred to(Cleveland until December 25. 1976. The expansion planswere not abandoned until January 1977. But, when man-agement could be satisfied that all "bugs" had beenworked out of the new system and what the extent of emer-gency ordering would be from the stores transferred to(Cleveland cannot be ascertained on the basis of the presentrecord.On the other hand, the record does demonstrate an over-all loss of business (hence a need for an employee cutback)by the time of the hearing. Thus, it is certain that theYoungstown facility lost about 20 percent of its businessvolume during the first 4 months of 1977 compared withthe same period in 1976. It is further clear that as of theend of January 1977 the volume of business for Youngs-town had dropped from $152,801 (in January 1976) to$130,701 (for January 1977) or over 14 percent. In Febru-ars 1977 the loss (compared with February 1976) was evengreater (a drop from $208,589 to $152,661, or more than 25percent).I therefore leave it to compliance to determine when acutback in the Youngstown complement would have oc-curred in the normal course of business without the adventof the Union at some date after December 18, 1976, butclearly prior to the date of the hearing herein when Re-spondent had already suffered a continuous loss of busi-ness for over 4 months (compared to the same period in1977).25This determination on compliance will, however, onlyrelate to Sass and Hershey as will appear, because. as I willfind, Respondent has advanced no valid basis for separat-ing Damiano and Dixon. I shall, therefore recommend anorder requiring that Damiano and Dixon be offered rein-statement with full backpay, subject to the customary re-ductions for interim earnings, etc. For Sass and Hershey Ishall only recommend that they be given backpay fromDecember 18, 1976, until they would have been terminatedin an economic cutback.I will now take up the case for the selection of eachindividual discriminatee.Damiano: Respondent contends that Damiano was se-lected because of his poor attitude, punctuality, attendanceproblems, because he and Martin did not get along well,because Damiano had less seniority than anyone workingon the counter, and, finally, because Damiano was, essen-tially, only a part-time employee (28.32 hours per week). Ireject these contentions.To begin with Damiano was never given any of thesereasons by Martin when Damiano was fired. He was onlytold his job was eliminated at a time when, I have found,there was no valid economic basis to eliminate it.Further, while Damiano was criticized for his attitude byGraves on November 18, 1976, there is no credible proba-Sec t lilrs,1 t.d 1) l) lmwhimgm ( ,mlam.pi, 229 N IR B 078 (1977)120 JOBBERS' SUPPLY INC.tive evidence that his poor attitude-however it manifesteditself-continued after that date. To the extent that a poorattitude may have been shown by his confrontation withMartin on December 16-also the only apparent showingthat he and Martin did not get along-that confrontationproves nothing beneficial to Respondent. Rather I havealready made two unfair labor practice findings in respectto that confrontation.As to Damiano's attendance and punctuality and thefact that he was a part-time worker-while these reasonswere advanced in the brief 20 they were not mentioned inthe testimony of Martin who was the official who selectedDamiano for discharge and gave the rationale for each se-lection. Moreover, there was at least one other part-timecounterman. Schaffer, and Damiano's part-time schedulehad been arranged with management to accomodateDamiano's classes until he left school in early December1976. There is no indication that such schedule posed aproblem to Respondent until Damiano's union allegiancebecame known. He was, of course, not a part-time studentat the time of his discharge and was available for full-timework.Most significantly, in late November, just before Dami-ano quit school he informed Martin he was dropping out ofclasses. Martin said that, if Damiano could be present 40hours per week, Respondent would consider him for theoffice job of an employee who was retiring.27The jobwould have involved a promotion and a raise for Damianoand indicates the value Respondent placed on him in lateNovember before his union activities commenced. And, inany event, Graves admitted to a Board agent in March1977 that Damiano had done a "good job" while employedby Respondent.Finally, while Martin claimed that the changeover of thestores to Cleveland would mean less work for the counter.this is not so. As Damiano credibly testified, before thetransfer, calls from the Pennsy stores were transferred tooffice personnel at Youngstown. After the transfer somePennsy calls (apparently the emergency calls) were handledby the counter thus adding to counter work. Also afterDamiano's discharge at least one employee, Theresa Sholl.who was not one of the regular counter employees whileDamiano was there, has been required to fill in at thecounter a substantial part of her time in January and Feb-ruary and at other times since.Dixon. Respondent contends that Martin selected Dixonbecause of Dixon's low seniority. his work record, which, itclaims, was not good and Dixon's prior requests to be laidoff. Primarily, Respondent says that, because of the newcomputer system for extending sales invoices for (Pennsy)branch stores, it had no need for a full-time pricer.Respondent's need for a full-time pricer ended in Octo-ber when the computer system went into its second phase.Dixon was "pricing" only 60 percent of his time for the last2 months of his employment. When Martin told Dixon thatDixon was being fired on December 18. Martin explainedT2 Respondent has noi real o.enlorits s.llem. W'hile the fact of eniorlln Isometimes considered It is also ignl, red as Maimin admitted ini the i tt c ElfHershe;2' [)amiano credibl, so testified iilhoull dispu teit was because of the loss of the branch stores. In responseDixon alertly pointed out that the loss of the branch storeshad nothing to do with him. because he had not extendedinvoices for the branch stores since October. To this Mar-tin lamely replied that there were too many things going onand that he. Martin, couldn't "say anything right now,"thus suggesting the pretextual nature of this claim.Since Dixon has left. his work is now performed by De-man except for special pricing Demyan does not under-stand 28 which is being performed by Kukura or Martinhimself.None of the other reasons now advanced by Respondentwere given by Martin to Dixon.As to Dixon's seniority, as I have previously pointed out,Respondent had no seniority system and admittedly ig-nored seniority. As to Dixon's requests-jokingly--to belaid off,2? no action was taken on such requests (not evenwhen his pricer work was reduced) until his union alle-giance became known.The contention that his work record was not good mustalso he rejected. This claim. advanced by Martin, was that,as a full-time pricer, Dixon could not keep up with thepricing work. But this claim had also became "old hat" bsthe time of Dixon's discharge because for the 2 monthspreceding Dixon's discharge there had not been enoughpricing work to take up more than 60 percent of Dixon'stime. Moreover. Martin conceded in effect that he passedup the opportunity of discharging Dixon when the pricingwork was reduced in October and instead directed Dixonto fill in his time at the counter (where Dixon had onceworked) and on keeping up the catalogue. Further. Gravesadmitted to a Board agent in March 1977 that Dixon haddone a good job while Dixon worked for Respondent.In view of the foregoing it is clear that a need for theservices of both Damiano and Dixon continued even afterother cutbacks of the Youngstown complement may havebeen indicated. And. consistently,. both have been replacedby other employees as I have found (albeit not new hiresoff the street). It is also clear, and I find, that Respondenthad no valid ground in cause which Respondent does notargue in any event--to fire Damiano or Dixon.I thus conclude that neither Dixon nor Damiano wouldhave lost his job in any later economic cutback. Had therebeen the need for a reduction, it would have occurred else-where in Respondent's Youngstown operation. Hence Ishall recommend that both be reinstated and that the chal-lenges to their election ballots be overruled.Further and totally aside from the foregoing, I observethat an examination of the "Clock Hours -Regular Hours"and "Overtime" (G.C. Exh. 6) does not disclose that thetotal hours of the Youngstown complement were reducedafter December 18, 1977, by the equivalent of four full-time or near full-time employees. Thus, in theory. with theseparation of Dixon and Damiano as well as Sass and Her-she'. the regular hours and clock hours for each (2-week)pay period should have fallen by 300 hours (i.e., 2 times 40hours for Sass, 40 for Hershey. 40 for Dixon, and 30 forDamianol. However. the average reduction subsequent to:- e\esoll.' ks, credibls so, tesIilfied , ithout dispule).nilallno uatd [ )ison hoth credihls lestified that [)i on nimetlnmes ad-I.ale. sCtlCh rcqtis n Le l h ll t) .jokin[g llannler121 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDecember 18 is only about 141 hours or less than half thesavings in hours worked which might be expected from theseparation of these four employees. While the staff was notincreased, as I have held, the Youngstown warehouse, ac-cording to the record, has a pattern whereby the hours ofemployees particularly part-time employees-may vary.Hence, it was a simple matter for Respondent to take upthe slack caused by the separation of Dixon and Damianoby increasing the hours of other employees.30Sass and Hershev: According to Respondent, Sass wasdischarged in a cutback for economic reasons and Sass wasselected for discharge because of his record for latenessand absenteeism matters about which he had beenwarned by Spletzer.I reiterate that I have concluded that Sass' discharge(along with Hershey's) on December 18, 1976, was in viola-tion of Section 8(a)(3) and (1) because there was at thattime no valid economic justification for a reduction inforce. Hence, in making that violation finding it was notnecessary to reach the question whether Sass' selection orthe selection of any employee for release in a reduction atthat time was proper.However, having concluded that an economic basis for areduction at some time after December 18, 1976, has beenestablished, having further concluded that managementhad generally discussed such a reduction prior to the ad-vent of the Union. and, finally, since management has nothired any new employees to replace the four dischargees(although it did juggle the hours of the remaining employ-ees as I have found) I must reach the question of the possi-ble eventual selection of Sass and Hershey just as I reachedthe question of the selection of Damiano and Dixon.Sass began working as a truckdriver-puller for Respon-dent in October 1976. the most recent hire in that area ofthe warehouse. During some 2 months employment priorto his discharge Sass was late for work about eight times(once by 3 hours), missed work I day, missed at least onetruck trip due to lateness and took off on the afternoon ofhis last day of work. requiring that another driver be sentin his place.3Sass admitted that he had been admonishedabout his attendance by Martin (although not by Spletzeras Spletzer testified). 32Respondent says that Hershey was selected on the basisof his work record. More specifically, it says he had beenrepeatedly warned by Spletzer for wasting time talking tothe employees during work hours.Hershey had been employed as a truckdriver-puller forabout 13 months at the time of his discharge. He admitted,as Spletzer testified, that he had been repeatedly warned bySpletzer over the previous 6 months for talking to otheremployees during worktime and that Spletzer had said on acouple of occasions that, if Hershey did not mend his ways.Hershey would be out.Neither Hershey nor Sass has been replaced by any new' 1.gL. I)arnitno. McB1Hide. Carnahan. etc. rhe hliurs of Sass. a full-lnimeemtplio\ee. als)o variedSpletzer so testified in respect to Sass' Iruallnc , on the afternoon ofD)ecember 17. S;ss, dlsagreed llotexer. Slss' tiinecard supports Spili/er.hence I credit Spletzer in this regard.'2 his difference is ilnimportant. Whai is importanl is that Sass v ias .pol-ken to h: m:na;gemrent about the probhlememployee. While there has been a redistribution of workamong the truckdriver-pullers, this record does not indi-cate that any employee outside the truckdriver-pullergroup has been reassigned to truckdriver-puller work sinceSass and Hershey were discharged (unlike Damiano andDixon who were replaced by employees who had not regu-larly, if at all, performed the tasks formerly done by Dixonand Damiano). With the loss of business in the first 4months of 1977 (occasioned by the transfer of the five largePennsy stores to Cleveland for service) less goods havebeen sold from the Youngstown warehouse and there havethus been fewer items to deliver. As I have found, the totalhours worked by the Youngstown warehouse employeeshave been reduced since December 1976 by the equivalentof about two employees.This record does not indicate that any employee in thetruckdriver-puller group had a record worse than that ofSass or Hershey. Hence, I conclude that both of themwould have been selected for termination at the time of aneventual economic cutback, which, as I have found, wouldhave occurred prior to the hearing herein but at some timeafter their actual discharges. Accordingly, I shall recom-mend that Respondent not be required to offer either rein-statement but that both will be awarded backpay to thetime (to be determined upon compliance) when they wouldhave been discharged.The Election CaseHaving concluded that Damiano and Dixon were dis-charged in violation of Section 8(a)(3) and (1) and thatboth would have thereafter continued in employment, Ihereby recommend that the challenges to their ballots inthe Board-conducted election of February 11, 1977, beoverruled and that the Board direct the Regional Directorto open and count their ballots.I make no recommendation in respect to the challengesto the ballots of Sass and Hershey (although, as will ap-pear, I will recommend a disposition of the ballots them-selves). While I have found that both were discharged onDecember 18, 1976, I have further found that they wouldhave both eventually been discharged in an economic re-duction in force which would have occurred on a date tobe determined upon compliance at some time between De-cember 18. 1976, and the date of the hearing herein (June1. 1977). Inasmuch as the date upon which they wouldhave been separated has not been determined, there is nobasis at this time to conclude whether or not they wouldhave been employed hence eligible to vote at the time ofthe election on February 11, 1977.Even though I shall make no recommendations as to thechallenges to their ballots. I do, however, recommend (asan alternative, if Damiano and Dixon vote in favor of theUnion) that their ballots be opened and counted anyway. Ibelieve that to do otherwise (let the matter stand until thedate of their eventual separation has been determinedupon compliance) would inordinately delay the election re-sult and to no purpose.Thus, it is obvious that both Sass and Hershey (as strongunion supporters who were fired before the election) havevoted in favor of the Union. It is also obvious that they do122 JOBBERS' SUPPLY INC.not desire that their votes be kept secret. For theN an-nounced their support for the Union to Spletzer on Decem-ber 16, 1976, which, as I have found, occasioned their dis-charges and the) have publicly testified about their unionallegiance in this proceeding.Such an action- the opening of their ballots in thesecircumstances seems particularly appropriate at a timewhen Congress and the Board itself are seeking new andvalid bases upon which to bring elections to a conclusionas quickly as possible. (As of this writing the electionherein took place about 9 months ago, yet there is still noresult.)Here, if Damiano and Dixon vote in favor of the Lnion.as they also predictably did (having likewise been dis-charged for union activities prior to the election), the tall'will become 12 in favor of the Union and 11 against, withthe ballots of Sass and Hershey remaining. If Hershev andSass both voted for the Union and their ballots are opened.the tally would become 14 in favor and II against. If thelatter are ultimately determined to have been eligible tovote (by a compliance determination that they would stillhave been working on February 11. 1977) the Union willhave won. If they are ultimately found ineligible to vote,the Union would lose their 2 votes bringing the final talINto 12 for the Union and 11 against. meaning that theUnion will still have won. Thus, if their ballots show whatit reasonably could be expected that they should show itwould make no difference whether they are eligible or inel-igible to vote.In the unlikely, but possible. event that either Sass orHershey or both voted against the Union, it is further rec-ommended that their ballots, though opened, be segregatedindividually and identified and then held pending a finaldetermination of their voting eligibility after compliance."IV THE EFFECT OF THE L NFAIR I &BOR PRA CTI(ES t PO)N(COMMERC IThe activities of Respondent. set forth in section I11.above, occurring in connection with its operations de-scribed in section 1. above, have a close, intimate, and sub-stantial relationship to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes bur-dening and obstructing commerce and the free flow ofcommerce.v THE REMEDYThe recommended Order will contain the conventionalprovisions for cases involving unlawful discharge in viola-3 The proposals herein outlined are not lthout precedent I he Board irlsimilar circumstances has directed Ihe immediate opening. counting. andsegregation of hallots of indiiduals where such hballotis , re deternilinatle.but ultimate voting eligbility hinged on whether the solers were unlas fullsdischarged (before soring) in o flallon of Sec. 81a)(3) and (Ii Inicralrt,nalLadies' Garment Workeri I' nin. 13' NL RB 1681 11962) I ha.e a.lrcadsfound that Sass and Hershes were discharged in isolaton of Sec 8al 1t and{ll prior to the lime the)s oted, hence. Ignoring such unla ful discharges,their ultimate eligibihtli turns on whether thes sould have still been em-plosed or would have lost their jobhs n an economic cutback b Febhruars11II. 1977.tion of Section 8(a)(3) and (1) of the Act and unlawfulinterference, restraint. and coercion in violation of Section8(a)( 1 ) of the Act with certain modifications to the remedyfor the discharges of Sass and Hershey. The recommendedOrder will require Respondent to cease and desist from theunfair labor practices found and to post a notice to thateffect which will also state the affirmative action Respon-dent will be required to take to remedy these violations.Thus. affirmatively, Respondent will be required to offerMichael Damiano and Donald Dixon immediate and fullreinstatement to their former positions or, if such positionsno longer exist, to substantially equivalent positions, with-out prejudice to their seniority or other rights and privi-leges. Each will be made whole for any loss of earnings hemay have suffered bv reason of the discrimination againsthim by payment to him of a sum of money equal to thatwhich he would have earned from the date of his dischargeto the date of the offer of reinstatement less net earnings, ifany. to be computed in the manner prescribed in F W.Woolworth Co(,,,ipav, 90 NLRB 286 (1950)., with interestthereon as prescribed in Florida Steel Corporation. 231NLRB 651 (1977). 4 James Sass and David Hershey willeach be made whole for any loss of earnings suffered as theresult of Respondent's discrimination against him by pay-ment to him of the sum of money he would have earnedfrom the date of his discharge to the date he would havebeen terminated in a lawful economic cutback (a date to bedetermined upon compliance) less net earnings but plusinterest to be computed otherwise in the same fashion asthe backpay for Damiano and Dixon.It will be further recommended, in view of the unfairlabor practices in which Respondent has engaged (seeN I..R.B. v. Entvistle Mfg. Co.. 120 F.2d 532, 536 (C.A. 4.1941). that Respondent be ordered to cease and desist frominfringing in any manner upon the rights guaranteed em-ployees by Section 7 of the Act.CONCA SIONS OF LAWI. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. By discharging Michael Damiano. Donald Dixon,James Sass, and David Hershey on December 18, 1976,Respondent has violated Section 8(a)(l) and (3) of the Act.4. By the act of Al Martin in creating the impression ofsurveillance on December 16, 1976, and by the acts of AlMartin, Ed Graves, and Frank Spletzer in implicitly or ex-plicitly threatening employees with discharge or other re-prisals for engaging in union activities, Respondent hasviolated Section 8(a)(1) of the Act.5. The above-mentioned unfair labor practices are un-fair labor practices affecting commerce within the meaningof Section 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law.and upon the entire record in this case, and pursuant toSection 10(c) of the Act, I hereby issue the following rec-ommended:' See. gencr.ll\' i, I'rlhw ily bu Il crir' ( in,n 138 NI RB 716 i1962i123 DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDER 35Respondent Jobbers' Supply Inc., Youngstown. Ohio.its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) liscouraging membership in, or activities on behalfof, Associated Trades & C('rafts National Union, or an'other labor organization. by discriminating in regard to thehire or tenure of employment or in any other manner inregard to any term or condition of employment of any ofRespondent's employees in order to discourage unionmembership or other concerted activities.(b) Creating the impression of surveillance, actually orimpliedly threatening employees with discharge or otherreprisals for engaging in union activities or in any othermanner interfering with, restraining or coercing employeesin the exercise of their rights guaranteed by Section 7 of theAct.2. Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a) Offer Michael Damiano and Donald Dixon immedi-ate and full reinstatement to their former positions or. ifsuch positions no longer exist, to substantially equivalentpositions. without prejudice to their seniority or otherrights and privileges and make them and James Sass andDavid Hershe' whole for any loss of pay they may havesuffered as the result of their discharges in the manner setforth in The Remedys section of this decision herein.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment cards, timecards. per-sonnel records and reports, and all other records necessaryor useful in complying with the terms of this Order.(c) Post at its facility in Youngstown, Ohio, copies of theattached notice marked "Appendix." 3 Copies of this no-tice, on forms provided by the Regional Director for Re-gion 8, after being duly signed by Respondent, shall beposted by it immediately upon receipt thereof, and hemaintained by it for 60 consecutive days thereafter, in con-spicuous places, including all places where notices to em-ployees are customarily posted. Reasonable steps shall hetaken by Respondent to ensure that said notices are notaltered, defaced, or covered by any other material.(d) Notify the Regional Director for Region 8. in writ-ing, within 20 days from the date of this Order. what stepsRespondent has taken to comply herewith.tI In the event no ccptions are tiled as provided ho Sec. 1()0246 f iheRules and Regulations of the National Labor Relations Board. the findin,,conclusions, and recommended Order herein shall, as provided in Sec1(02 48 of the Rules and Regulations. be adopted bs the Board and he.conirIts findings. conclusions. and Order. and al objections thereto lhall hedeemed w;lised foIr ;ll purposes.e* In the esell this Order is enforced hb a Judgment of the United StatesCourl of Appe.als. the ,ords in the notice reading "Posted h' Order ,1 theNational Labor Relations Board" shall read "Posted Pursuant io a, Julement of the t iiited States (Court of Appeals Enforcing an Order ol iheNaliona.l .ahor Relations Board"If Is HEREBY FURTHER ORDERF) that Case 8 RC -10745 hesevered herefrom and remanded to the Regional Directorfor further proceedings consistent with the recommenda-tions of the Administrative Law Judge in his Decision andfor the issuance of an appropriate certification upon theopening and counting of the ballots of Michael Damiiano,Donald Dixon, James Sass, and David Hershes.APPENDIXNoir(l .To EMPIOY.l.SPosrED BY OR[)ER OF ItH-NAIIoNAi. LABOR RtI.ArIONs BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had the chance to giveevidence, it has been decided that we have violated theNational Labor Relations Act and we have been orderedto post this notice.The National Labor Relations Act gives you, as em-ployees, certain rights including the rights:To self organizationTo form, join or help unionsTo bargain collectively through a representativeof your own choosingTo act together for collective bargaining or othermutual aid of protection andTo refrain from any or all such activities.Accordingly, we give you these assurances:WE wnl. NOI create the impression that we arewatching you when you engage in union or other pro-tected concerted activities.Wt wi W NOI threaten you. actually or by implica-tion, that we will discharge you or take other reprisalagainst you for engaging in union or other concertedactivities.WE WILL Not discharge you or take any other repri-sal against you because you join or support AssociatedTrades & Crafts National Union or any other labororganization.Wti wlt. NOI in any other manner interfere with anyof your rights set forth above.WL swILL offer to reinstate Michael Damiano andDonald Dixon to their former positions or, if such po-sitions no longer exist, to substantially equivalent posi-tions, with full seniority and all other rights and privi-leges, because the Board has found that they weredischarged because of their union activities.WL iini make up all pay lost by Michael Damiano.Donald Dixon, James Sass, and David Hershey as theresult of their discharges plus interest.JOBBERS. ST PPiY INC124